                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA ex rel.                         CIVIL ACTION
NHCA-TEV, LLC, and on behalf of STATE
OF CALIFORNIA, STATE OF
COLORADO, STATE OF
CONNECTICUT, STATE OF
DELAWARE, DISTRICT OF COLUMBIA,                          NO. 17-2040
STATE OF FLORIDA, STATE OF
GEORGIA, STATE OF HAWAII, STATE
OF ILLINOIS, CITY OF CHICAGO,
STATE OF INDIANA, STATE OF
LOUISIANA, COMMONWEALTH OF
MASSACHUSETTS, STATE OF
MICHIGAN, STATE OF MINNESOTA,
STATE OF MONTANA, STATE OF
NEVADA, STATE OF NEW JERSEY,
STATE OF NEW MEXICO, STATE OF
NEW YORK, STATE OF NORTH
CAROLINA, STATE OF OKLAHOMA,
STATE OF RHODE ISLAND, STATE OF
TENNESSEE, STATE OF TEXAS,
COMMONWEALTH OF VIRGINIA, and
STATE OF WISCONSIN ,
                 Plaintiff,

              v.

TEVA PHARMACEUTICAL PRODUCTS
LTD.,
TEVA PHARMACEUTICALS USA, INC.,
TEVA NEUROSCIENCE, INC., and
TEVA SALES AND MARKETING, INC.,
               Defendants.

                                         ORDER

       AND NOW, this 25th day of November, 2019, upon consideration of United States’

Motion to Dismiss Relator’s First Amended Complaint (Document No. 30, filed December 17,

2018), Relator’s Memorandum of Law in Opposition to the United States’ Motion to Dismiss

Relator’s First Amended complaint (Document No. 33, filed January 21, 2019), the Reply
Memorandum of Law in Support of the United States’ Motion to Dismiss Relator’s First

Amended Complaint (Document No. 37, filed February 18, 2019), and the United States’ letter

containing supplemental authority dated October 30, 2019 (Document No. 41, filed October 30,

2019), following a Hearing and oral argument in open court on November 5, 2019, for the

reasons stated in the accompanying Memorandum dated November 25, 2019, IT IS ORDERED

as follows:

   1. The United States’ Motion to Dismiss Relator’s First Amended Complaint is

       GRANTED. All claims in the First Amended Complaint (Document No. 23, filed

       October 15, 2018) under the False Claims Act, 31 U.S.C. §§ 3729-3733, are

       DISMISSED WITH PREJUDICE as to NHCA-TEV, LLC and WITHOUT

       PREJUDICE as to the United States;

   2. The remaining claims—state and local claims—in the First Amended Complaint are

       DISMISSED WITHOUT PREJUDICE;

   3. Defendants’ Motion to Dismiss Relator’s First Amended Complaint (Document No. 27,

       filed November 21, 2018) is DENIED AS MOOT; and

   4. The Clerk of Court shall MARK this case CLOSED.



                                                  BY THE COURT:

                                                  /s/ Hon. Jan E. DuBois

                                                     DuBOIS, JAN E., J.




                                              2
